                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
DONALD J. TRUMP, Candidate for
President of the United States of              No. 2:20-cv-01785
America,

                 Plaintiffs

      v.

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

                 Defendants.



PROPOSED INTERVENOR-DEFENDANT THE DEMOCRATIC NATIONAL
            COMMITTEE’S MOTION TO INTERVENE

      Proposed Intervenor-Defendant Democratic Services Corporation/Democratic

National Committee (the “DNC”) respectfully moves for leave to participate in this

action to defend its interests against the claims asserted by Plaintiff. For the reasons

discussed in the memorandum in support, the DNC is entitled to intervene in this

case as a matter of right under Federal Rule of Civil Procedure 24(a)(2). In the

alternative, the DNC requests permissive intervention pursuant to Rule 24(b).

      In accordance with Rule 24(c), the DNC intends to file a proposed answer to

Plaintiff’s complaint. That complaint, however, is 72 pages and 302 paragraphs long,

and the DNC needs additional time to prepare a proposed answer. Because of the

expedited character of these proceedings, counsel are submitting the DNC’s motion

to intervene and a proposed order at this time, and will file a proposed answer later

on Friday, December 4, 2020.

      WHEREFORE, and subject to the submission of its proposed answer on

December 4, the DNC respectfully requests that the court grant it leave to intervene

in the above-captioned matter.



           Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 3 Document 23
        DATED: December 4, 2020



                                         Respectfully Submitted,

                                         /s/ Michelle M. Umberger
Seth P. Waxman*                           Charles G. Curtis, Jr.
WILMER CUTLER PICKERING HALE AND            SBN 1013075
    DORR LLP                              Michelle M. Umberger
1875 Pennsylvania Ave., NW                  SBN 1023801
Washington, DC 20006                      Sopen B. Shah
(202) 663-6000                              SBN 1105013
seth.waxman@wilmerhale.com                Will M. Conley
                                            SBN 1104680
David S. Lesser*                          PERKINS COIE LLP
Jamie Dycus*                              33 East Main St., Suite 201
WILMER CUTLER PICKERING HALE AND          Madison, WI 53703
    DORR LLP                              (608) 663-7460
7 World Trade Center                      ccurtis@perkinscoie.com
250 Greenwich Street                      mumberger@perkinscoie.com
New York, NY 10007                        sshah@perkinscoie.com
(212) 230-8800                            wconley@perkinscoie.com
david.lesser@wilmerhale.com
jamie.dycus@wilmerhale.com                   Marc E. Elias*
                                             John Devaney*
Matthew W. O’Neill                           Zachary J. Newkirk*
  SBN 1019269                                PERKINS COIE LLP700 Thirteenth St.,
FOX, O’NEILL &                               N.W., Suite 800
  SHANNON, S.C.                              Washington, D.C. 20005
622 North Water Street,                      (202) 654-6200
    Suite 500                                melias@perkinscoie.com
Milwaukee, WI 53202                          jdevaney@perkinscoie.com
(414) 273-3939                               znewkirk@perkinscoie.com
mwoneill@foslaw.com

                                             Counsel for Proposed Intervenor-Defendant
* Application for admission pending




                                       -2-

          Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 3 Document 23
                            CERTIFICATE OF SERVICE

       I hereby certify that on Friday, December 4, 2020, I filed a copy of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                            /s/Michelle M. Umberger
                                            Counsel for Proposed Intervenor




                                            -3-

         Case 2:20-cv-01785-BHL Filed 12/04/20 Page 3 of 3 Document 23
